DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In view of the amendment filed 01/11/2022:
Claims 1-15 are pending.
Claim Objections
Claims 10 and 11 are objected to because of the following informalities:
Regarding claim 10, the Examiner suggests amending “is connected to, extends from,” in line 7 to read “is connected to, and extends from,”.
Regarding claim 11, the Examiner suggests amending “a fixed angle of an about 65 to about 85 degree” in line 2 to “a fixed angle of about 65 to about 85 degrees”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 9, and 10 recite the limitation “generally”. It is unclear whether the term “generally” does or does not necessarily require the limitation following the term. For example, in claim 5, it is unclear whether “comprises at least one generally planar portion” in line 2 always requires that the portion is always planar. Clarification and correction is required.
Claim 4 recites the limitation "the side wall" in line 3-4. There is insufficient antecedent basis for this limitation in the claim. Clarification and correction is required.
Claim 4 recites the limitation "the side wall" in line 3. There is insufficient antecedent basis for this limitation in the claim. Clarification and correction is required.
Claim 5 recites the limitation "the side wall" in line 1-2. There is insufficient antecedent basis for this limitation in the claim. Clarification and correction is required.
Claim 8 recites the limitation "the hollow handle" in line 2. There is insufficient antecedent basis for this limitation in the claim. Clarification and correction is required.
Claim 9 recites the limitation "the handle portion" in line 2. There is insufficient antecedent basis for this limitation in the claim. Clarification and correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (US6416166).
Regarding claim 10, Robinson teaches a container (cartridge 16; Figure 5) comprising: 
an elongate hollow reservoir to store a printing material (col 9 line 15-18) and comprising a closed end and an opposite selectively closable, openable end (see annotated Figure 5 below), wherein the reservoir includes a side wall extending a length of the reservoir (col 4 line 18-20), the side wall including: 
a first outer edge portion (back side wall 91; Figure 6) having an arcuate first cross-sectional shape (curvaceous profile 51; Figure 6); and a complementary second outer edge portion (right side wall 93; Figure 5 and 6) having a generally planar second cross- sectional shape (see planar shape of 93 in Figure 5 and 6), wherein the second outer edge portion is connected to, extends from, the first outer edge portion (see 93 extending from 91 in Figure 6); and 

wherein the elongate hollow handle is in fluid communication with an interior of the reservoir (col 9 line 17-19), and wherein the elongate hollow handle comprises a first end connected to the first outer edge portion of the side wall of the reservoir and an opposite second end connected to the second outer edge portion of the side wall of the reservoir (see annotated Figure 5 below).  

    PNG
    media_image1.png
    557
    581
    media_image1.png
    Greyscale

claim 12, Robinson teaches the container of claim 10, wherein a central longitudinal axis of the openable end is aligned with a central longitudinal axis of the reservoir and is aligned with a central longitudinal axis of the closed end (see annotated Figure 5 below).

    PNG
    media_image2.png
    490
    497
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US6416166), and further in view of Matsumura et al. (US20100237086).
Regarding claim 1, Robinson teaches a container (cartridge 16; Figure 5) comprising: 
an elongate hollow reservoir to store a printing material (col 9 line 15-18) and comprising a closed end and an opposite openable end (see annotated Figure 5 below), wherein the reservoir includes a first outer edge portion (back side wall 91; Figure 6); and 
an elongate handle (integral handle 53; Figure 5) at least partially defining the closed end (see 53 partially defining the closed end in Figure 5), the handle aligned to orient the opposite openable end as a leading insertion end and to orient at least the first outer edge portion of the reservoir for removable slidable insertion relative to a complementary shaped 
In the same field of endeavor pertaining to a container containing and dispensing a pourable product, Matsumura teaches wherein a longitudinal axis of the elongate handle is aligned to extend at a fixed angle of between 65 to 85 degrees relative to the longitudinal axis of the reservoir ([0030] The handle angle, .alpha. may be from about 80.degree. to about 150.degree., or from about 85.degree. to about 120.degree., or from about 85.degree. to about 100.degree; see annotated Figure 2 below). The angled handle reduces the muscle force and wrist torque regardless of the portion of the handle that is gripped, and therefore provides an ergonomic design ([0007] Another objective of the present invention is to provide a container that has such a shape which gives lower approximated force on the wrist regardless of what portion of the handle is gripped. The inventors have surprisingly found that muscle force and wrist torque can be reduced by designing an ergonomic container).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the elongate handle of Robinson to be aligned to extend at a fixed angle of between 65 to 85 degrees relative to the longitudinal axis of the 


    PNG
    media_image3.png
    403
    764
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    539
    620
    media_image4.png
    Greyscale


Regarding claim 2, Robinson modified with Matsumura teaches the container of claim 1. Further, Robinson teaches wherein the reservoir comprises a side wall extending a length of the reservoir (col 4 line 18-20), the side wall comprises: 
the first outer edge portion comprising a first cross-sectional shape (see non-symmetrical curvaceous profile 51 of back side wall 91 in Figure 6); and

Regarding claim 3, Robinson modified with Matsumura teaches the container of claim 2. Further, Robinson teaches wherein the first cross-sectional shape of the first outer edge portion of the side wall comprises at least a semi-circular shape (see non-symmetrical curvaceous profile 51 of back side wall 91 in Figure 6) and the secondAmendment and Response Applicant: David C. Harvey et al.Serial No.: 16/607,215Filed: October 22, 2019cross-sectional shape of the second outer edge portion of the side wall comprises at least one planar portion (see planar shape of right side wall 93 in Figure 6).  
Regarding claim 4, Robinson modified with Matsumura teaches the container of claim 1. Further, Robinson teaches wherein the elongate handle extends in a plane which is common with a longitudinal axis of the reservoir and which is perpendicular to a short axis of the first outer edge portion of the side wall to facilitate the aligned orientation (see annotated Figure 5 and 6 below).  

    PNG
    media_image2.png
    490
    497
    media_image2.png
    Greyscale

Regarding claim 5, Robinson modified with Matsumura teaches the container of claim 4. Further, Robinson teaches wherein the first outer edge portion of the side wall comprises a generally planar portion (see planar shape of right side wall 93 in Figure 6), and a longitudinal axis of the planar portion extends generally parallel to the longitudinal axis of the reservoir (see annotated Figure 5 below).

    PNG
    media_image5.png
    565
    510
    media_image5.png
    Greyscale

Regarding claim 7, Robinson modified with Matsumura teaches the container of claim 1. Further, Robinson teaches wherein the handle is hollow and in fluid communication with an interior of the reservoir (col 9 line 17-19).  
Regarding claim 8, Robinson modified with Matsumura teaches the container of claim 1. Further, Robinson teaches wherein the closed end of the reservoir comprises an end wall (see annotated Figure 5 below), wherein the hollow handle includes opposite ends connected to the end wall (see annotated Figure 5 below), and wherein the hollow handle includes an elongate segment spaced apart from the end wall to define a void between at least the elongate segment of the hollow handle and the end wall (see annotated Figure 5 below). 

    PNG
    media_image6.png
    800
    768
    media_image6.png
    Greyscale

Regarding claim 11, Robinson teaches the container of claim 10. While Robinson teaches wherein a longitudinal axis of the elongate hollow handle extends at a fixed angle (see annotated Figure 5 in the rejection of claim 1), Robinson fails to teach the fixed angle is between 65 to 85 degrees relative to the longitudinal axis of the reservoir.  
In the same field of endeavor pertaining to a container containing and dispensing a pourable product, Matsumura teaches wherein a longitudinal axis of the elongate handle is aligned to extend at a fixed angle of between 65 to 85 degrees relative to the longitudinal axis of the reservoir ([0030] The handle angle, .alpha. may be from about 80.degree. to about 150.degree., or from about 85.degree. to about 120.degree., or from about 85.degree. to about 100.degree; see annotated Figure 2 in the rejection of claim 1). The angled handle reduces the muscle force and wrist torque regardless of the portion of the handle that is gripped, and 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the elongate handle of Robinson to be aligned to extend at a fixed angle of between 65 to 85 degrees relative to the longitudinal axis of the reservoir, as taught by Matsumura, for the benefit of providing an ergonomic design where the muscle force and wrist torque regardless of the portion of the handle that is gripped.
Regarding claim 13, Robinson teaches a container (cartridge 16; Figure 5) for a 3D printer, the container comprising: 
an elongate hollow shell to store a powder build material (col 9 line 15-18; the ink bag is capable of having a powder material) and including an openable end (see annotated Figure 5 in rejection of claim 1) connectable to a removable cover (color identifier key assembly 66; Figure 10 and 11) and an opposite closed end  (see annotated Figure 5 in rejection of claim 1), the hollow shell comprising a side wall extending a length of the hollow shell (Abstract: front and back side walls of the cartridge surface), wherein the side wall includes a first outer edge portion (back side wall 91; Figure 6) having an arcuate first cross-sectional shape (curvaceous profile 51; Figure 6) and a complementary second outer edge portion (side wall 93; Figure 6) having a planar second cross-sectional shape (see planar shape of 93 in Figure 5 and 6); and 
an elongate hollow handle (integral handle 53; Figure 5) at least partially defining the closed end and in fluid communication with an interior of the hollow shell (col 9 line 17-19), 

In the same field of endeavor pertaining to a container containing and dispensing a pourable product, Matsumura teaches wherein a longitudinal axis of the elongate handle is aligned to extend at a fixed angle of between 65 to 85 degrees relative to the longitudinal axis of the reservoir ([0030] The handle angle, .alpha. may be from about 80.degree. to about 150.degree., or from about 85.degree. to about 120.degree., or from about 85.degree. to about 100.degree; see annotated Figure 2 in the rejection of claim 1). The angled handle reduces the muscle force and wrist torque regardless of the portion of the handle that is gripped, and therefore provides an ergonomic design ([0007] Another objective of the present invention is to provide a container that has such a shape which gives lower approximated force on the wrist regardless of what portion of the handle is gripped. The inventors have surprisingly found that muscle force and wrist torque can be reduced by designing an ergonomic container).

14. The container of claim 13, wherein the closed end of the hollow shell comprises an end wall, and the hollow handle portion comprises an elongate segment spaced apart from the end wall of the hollow shell by a first distance, and wherein the first distance is at least twice a greatest cross-sectional dimension of the elongate segment of the hollow handle portion.  
Regarding claim 14, Robinson modified with Matsumura teaches the container of claim 13. Further, Robinson teaches wherein the closed end of the hollow shell comprises an end wall (see annotated Figure 5 in rejection of claim 8), and the hollow handle portion comprises an elongate segment spaced apart from the end wall of the hollow shell by a first distance (see annotated Figure 18 below) and a greatest cross-sectional dimension of the elongate segment of the hollow handle portion (see annotated Figure 18 below).
While Robinson fails to explicitly teach wherein the first distance is at least twice a greatest cross-sectional dimension of the elongate segment of the hollow handle portion, Robinson teaches that the hollow handle comprises a volume (col 9 line 17-19), and Robinson considers the container’s aspect ratio optimization (col 9 line 12-14). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first distance is at least twice a greatest cross-sectional dimension of the elongate segment of the hollow handle portion, since choosing from a finite KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, having the first distance be at least twice a greatest cross-sectional dimension of the elongate segment of the hollow handle is one option when optimizing the aspect ratio of the hollow handle.
Regarding claim 15, Robinson modified with Matsumura teaches the container of claim 13. Further, Robinson teaches wherein the elongate hollow handle comprises a first end connected to the first outer edge portion of the hollow shell and an opposite second end connected to the second outer edge portion of the side wall of the hollow shell (see annotated Figure 18 below), and wherein the opposite second end of the elongate hollow handle corresponds to an utmost end of the container, and the first end of the elongate hollow handle is in a position between the openable end of the hollow shell and the utmost end of the container (see annotated Figure 18 below).

    PNG
    media_image7.png
    620
    603
    media_image7.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US6416166) and Matsumura et al. (US20100237086), and further in view of Menchik et al. (US7725209).
Regarding claim 9, Robinson modified with Matsumura teaches the container of claim 1. Further, Robinson teaches wherein the closed end of the reservoir comprises an end wall and the handle portion comprises a pair of transition portions connected to, and extending from, the end wall of the reservoir (see annotated Figure 5 below). While a trapezoidal-like shape is seen in the transition portion on the right in annotated Figure 5 below, Robinson fails to teach this transition portions comprises a generally trapezoidal shape.  
 wherein at least one of the respective transition portions comprises a generally trapezoidal shape (see modified Figure 2 of Menchik below).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have at least one of the respective transition portions of Robinson comprise a generally trapezoidal shape, as taught by Menchik, since changing the transition portion shape falls under changes in size and shape, which have been found to be obvious design features (see MPEP 2144.04 IV A).


    PNG
    media_image8.png
    831
    604
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    683
    526
    media_image9.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743